DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-4 are pending. Claims 1 and 3 are currently amended. Claim 4 is newly added.
In view of the amendment, filed on 02/03/2022, the following objections and rejections are withdrawn from the previous Office Action, mailed 10/08/2021:
Objection to claim 3
All objections to the specification
Rejection of claim 3 under 35 U.S.C. 112(b)

The new grounds of rejection are necessitated by claim amendments and the addition of new claim 4.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heating unit provided between the container and the chamber configured to heat the inert gas in the connecting pipe,” in claim 1. The amendment to specify a location of the heating unit does not add structure to the claimed generic placeholder “a heating unit” which would perform the function of heating. While it is noted that Applicant has expressed that the claims are not intended to be means-plus-function claims (Arguments, p. 12), Applicant is reminded that “Application of 35 U.S.C. 112(f) is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution” (MPEP 2181). Therefore, the limitation is interpreted under 35 U.S.C. 112(f) to cover the corresponding structure described in the specification, and equivalents thereof, as set out on p. 5 of the previous Office Action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Liu et al., WO 2018/013057 A1 (“Liu”), cited in Applicant’s IDS filed 11/19/2021.

As to claim 1, Liu discloses a three-dimensional fabrication device (additive manufacturing device, Abstract) that irradiates a powder material (laser selectively fuses powder, [0016]), which is disposed inside a chamber (build chamber 4 contains powder bed 10, Fig. 2, [0015]), with an energy beam to heat the powder material and to thus fabricate a three-dimensional object (laser selectively fuses powder, [0016]), the device comprising:
A beam emission unit that is configured to emit the energy beam to irradiate the powder material with the energy beam (laser [0016]); 
A gas supply unit that includes a container that contains an inert gas (source 48 of inert gas, Fig. 1, [0019]) and a connecting pipe configured to selectively supply the inert gas from the container into the chamber (inlet manifold (inlet to build chamber) is fluidly connected via a pipe to the inert gas source, [0019]-[0020]); 
A heating unit provided between the container and the chamber configured to heat the inert gas in the connecting pipe (a heater is located between the gas source and the inlet manifold of the build chamber to preheat the inert gas before it reaches the inlet manifold of the build chamber [0024]; the heating mechanism of the heater may be configured as an electric resistance heater, fluid heating system, fired fuel system, or other appropriate heating system by which the temperature of the inert gas may be controlled [0025]; heats gas to same temperature as powder bed or the object being manufactured [0029]; controlled [0025], [0027]); and
A heating control unit configured to control the heating unit (controller controls heating mechanism [0025]) to set a heating temperature of the inert gas (controller is coupled to heater and adjusts quantity of heat provided to the inert gas to establish a desired gas temperature [0027]). 
In looking to the instant disclosure for detail regarding setting the heating temperature of the inert gas “according to a melting temperature of the powder material,” the examiner notes that the instant specification provides in paragraph [0025]: “The heating temperature may be set according to the melting temperature of the powder material A. Namely, the temperature of the inert gas G may be set to the same temperature as the temperature of the object O or the powder material A during fabrication or may be set to a temperature corresponding thereto.” (Emphasis added)
Liu discloses using the heater to selectively heat the inert gas to the same temperature as the temperature of the object being manufactured (the heater may be used to heat the inert gas to the temperature of the upper surface of the partially manufactured article [0024]). Liu further provides using the temperature of the powder bed or object being manufactured as a basis for setting the temperature of the inert gas (the initial temperature of the inert gas leaving the heater is chosen based on the temperature of the powder bed or the temperature of the article being manufactured [0029]).
It is therefore clear that in its ordinary operation, the heating control unit of Liu is configured to set a heating temperature of the inert gas at least according to a melting temperature of the powder material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 1, in view of (2016) Machinery's Handbook (30th Edition) - 55.6.1 Powder Bed Fusion (“Machinery’s Handbook”).

As to claim 2, Liu teaches the limitations of claim 1 as set forth above. Liu discloses an energy source is directed at selective regions of a powder on the powder bed to selectively fuse portions of the powder together in a powder bed fusion apparatus (Abstract, [0014]). Liu teaches an embodiment with a laser as the energy source ([0016]). Liu does not disclose the energy beam is an electron beam.
However, it is well known in the art that either an electron beam or a laser beam can be used in powder bed fusion (Machinery’s Handbook, p. 1478). It is noted that the instant specification mentions that irradiation of an energy beam other than an electron beam, such as a laser beam, can also be performed to fabricate the object (p. 15), further indicating the interchangeability of the energy sources. 
Additionally, Machinery’s Handbook teaches an advantage associated with use of an electron beam in that a much higher scan speed is possible compared with lasers (p. 1478).
It would have been obvious before the effective filing date of the claimed invention to modify the three-dimensional fabrication device taught by Liu so that the energy beam is an electron beam instead of .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., WO 2018/013057 A1 (“Liu”), cited in Applicant’s IDS filed 11/19/2021.

As to claim 3, Liu discloses a three-dimensional fabrication method ([0006], [0014]) by which a powder material disposed inside a chamber is irradiated with an energy beam to heat the powder material and to thus fabricate a three-dimensional object ([0014], [0016]), the method comprising:
Selectively heating an inert gas ([0024], [0025]) to at least temperatures of the three-dimensional object or the powder material during fabrication (the heater may be used to heat the inert gas to the temperature of the upper surface of the partially manufactured article [0024]; the initial temperature of the inert gas leaving the heater is chosen based on the temperature of the powder bed or the temperature of the article being manufactured [0029]); 
Supplying the heated inert gas into the chamber during fabrication (Abstract, [0020], [0024]); and 
A fabrication step of irradiating the powder material with the energy beam to fabricate the three-dimensional object ([0014], [0016]). 
	Liu does not explicitly disclose heating the inert gas to at least a detected temperature of the three-dimensional object or powder material, leaving open the possibility that the temperature is calculated, inferred, or otherwise not measured. However, upon reading Liu, one of ordinary skill in the art would assume the temperature of the powder bed or article being manufactured previously mentioned is an actual temperature rather than an inferred temperature, because Liu specifically uses the terminology “inferred temperature of the powder” as another, separate option for the heated gas temperature ([0029]). 
Therefore, it would have been obvious to one of ordinary skill in the art that Liu teaches selectively heating an inert gas to at least detected temperatures of the three-dimensional object or the powder material during fabrication, and it would have been obvious to specify using detected temperatures for the benefit of accuracy and real-time feedback to the gas heating controller.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 3 above, and further in view of Kottilingam et al., US 2018/0104742 A1 (“Kottilingam”).

As to claim 4, Liu teaches the limitations of claim 3 as set forth above. Liu teaches using the temperature of an object or a powder bed to set an inert gas heating temperature ([0024], [0029]), however Liu does not teach temperatures of the three-dimensional object or the powder material during fabrication are detected by thermography using a camera that detects infrared rays.
Kottilingam teaches a method for inspection of additive manufactured parts and monitoring operational performance of an additive manufacturing, such as powder bed fusion, apparatus (Abstract, [0017]). An infrared imaging device such as an infrared camera, which takes thermal images or thermograms ([0022]), is used to obtain a thermographic scan or image of the build platform area in real-time during a build process ([0034]). Thermographic inspection is non-contact, non-intrusive, high speed, and allows for inspection of large surfaces ([0021]). Data extracted during thermographic scanning can be used for quality control and feedback process control to correct the laser or machine properties, and in-process (i.e., real-time) machine control can be used to cure flaws during the 3D build process ([0033]). Many operational characteristics of the apparatus may be controlled due to feedback obtained via the infrared imaging device and system, for example, chamber temperature is an example of an operational ([0037]). In some embodiments, controller(s) include one or more control data processing systems for controlling the print process and behavior of the other hardware of the printing apparatus ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Liu including selectively heating an inert gas to at least detected temperatures of the three-dimensional object or the powder material during fabrication, so that temperatures of the three-dimensional object or the powder material during fabrication are detected by thermography using a camera that detects infrared rays. As taught by Kottilingam, thermography using an infrared camera is non-contact, non-intrusive, high-speed, allows for inspection of large surfaces, and the data can be used for real-time quality and feedback process control.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754